 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”) dated as of October 10, 2017 among
ADMA BIOLOGICS, INC., a Delaware corporation (“ADMA Biologics”), ADMA PLASMA
BIOLOGICS, INC., a Delaware corporation (“ADMA Plasma”), ADMA BIO CENTERS
GEORGIA INC., a Delaware corporation (“ADMA Bio Centers”) and ADMA
BIOMANUFACTURING, LLC, a Delaware limited liability company (“ADMA
BioManufacturing” and together with ADMA Biologics, ADMA Plasma and ADMA Bio
Centers, each a “Debtor” and, collectively, the “Debtors”) and WILMINGTON TRUST,
NATIONAL ASSOCIATION, in its capacity as Agent for the benefit of the Lender
(together with its successors and assigns in such capacity, the “Secured
Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Debtors will enter into a Credit Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) with Agent and Marathon Healthcare Finance Fund,
L.P. (the “Lender”) pursuant to which the Lender will extend to Debtors a credit
facility in an aggregate amount of up to $40,000,000. Capitalized terms used
herein but not otherwise defined shall have the meanings set forth in the Credit
Agreement;

 

AND WHEREAS, each Debtor will derive substantial benefit and advantage from the
financial accommodations to the Debtors set forth in the Credit Agreement;

 

AND WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Debtors shall have executed and delivered this Agreement to
Agent for the benefit of the Lender.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Section 1.           Definitions. Capitalized terms used herein without
definition and defined in the Credit Agreement are used herein as defined
therein. In addition, as used herein:

 

“Accounts” means any “account,” as such term is defined in the UCC, and, in any
event, shall include, without limitation, “supporting obligations” as defined in
the UCC.

 

“Acquired Assets” has the meaning set forth in the Biocenters Purchase Agreement
as in effect on the Closing Date and attached hereto as Exhibit A.

 

“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC.

 

“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.

 







 

“Commercial Tort Claims” means “commercial tort claims”, as such term is defined
in the UCC.

 

“Contracts” means all contracts, undertakings, or other agreements (other than
rights evidenced by Chattel Paper, Documents or Instruments) in or under which a
Debtor may now or hereafter have any right, title or interest, including,
without limitation, with respect to an Account, any agreement relating to the
terms of payment or the terms of performance thereof.

 

“Control Agreement” has the meaning set forth in Section 4.5(a) hereof.

 

“Copyrights” means any copyrights, rights and interests in copyrights, works
protectable by copyrights, copyright registrations and copyright applications,
including, without limitation, the copyright registrations and applications
listed on Schedule III attached hereto (if any), and all renewals of any of the
foregoing, all income, royalties, damages and payments now and hereafter due
and/or payable under or with respect to any of the foregoing, including, without
limitation, damages and payments for past, present and future infringements of
any of the foregoing and the right to sue for past, present and future
infringements of any of the foregoing.

 

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
UCC, now or hereafter held in the name of a Debtor.

 

“Documents” means any “documents,” as such term is defined in the UCC, and shall
include, without limitation, all documents of title (as defined in the UCC),
bills of lading or other receipts evidencing or representing Inventory or
Equipment.

 

“Equipment” means any “equipment,” as such term is defined in the UCC and, in
any event, shall include, Motor Vehicles.

 

“General Intangibles” means any “general intangibles,” as such term is defined
in the UCC, and, in any event, shall include, without limitation, payment
intangibles, contract rights, rights to payment, rights arising under common
law, statutes, or regulations, choses or things in action, goodwill (including
the goodwill associated with any Trademark), Patents, Trademarks, Copyrights,
URLs and domain names, industrial designs and other Intellectual Property or
rights therein or applications therefor, whether under license or otherwise,
programs, programming materials, blueprints, drawings, purchase orders, customer
lists, monies due or recoverable from pension funds, rights to payment and other
rights under any royalty or licensing agreements, including Intellectual
Property Licenses, infringement claims, computer programs, information contained
on computer disks or tapes, software, literature, reports, catalogs, pension
plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the UCC.

 

“Goods” means any “goods”, as such term is defined in the UCC, including,
without limitation, fixtures and embedded Software to the extent included in
“goods” as defined in the UCC.

 



2



 

“Instruments” means any “instrument,” as such term is defined in the UCC, and
shall include, without limitation, promissory notes, drafts, bills of exchange,
trade acceptances, letters of credit, letter of credit rights (as defined in the
UCC), and Chattel Paper.

 

“Intellectual Property” means Patents, Copyrights, Trademarks, the goodwill
associated with such Trademarks, trade secrets and Intellectual Property
Licenses.

 

“Intellectual Property Licenses” means rights under or interests in any
agreement providing for the license of any patent, trademark, copyright or other
intellectual property, including software license agreements, whether a Debtor
is a licensee or licensor under any such license agreement, including the
license agreements listed on Schedule IV attached hereto.

 

“Inventory” means any “inventory,” as such term is defined in the UCC.

 

“Investment Property” means any “investment property”, as such term is defined
in the UCC.

 

“Mortgage” has the meaning set forth in Section 2(h) hereto.

 

“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.

 

“Patents” means any patents and patent applications, including, without
limitation, the inventions and improvements described and claimed therein, all
patentable inventions and those patents and patent applications listed on
Schedule V attached hereto (if any), and the reissues, divisions, continuations,
renewals, extensions and continuations-in-part of any of the foregoing, and all
income, royalties, damages and payments now or hereafter due and/or payable
under or with respect to any of the foregoing, including, without limitation,
damages and payments for past, present and future infringements of any of the
foregoing and the right to sue for past, present and future infringements of any
of the foregoing.

 

“Proceeds” means “proceeds,” as such term is defined in the UCC and, in any
event, includes, without limitation, (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable with respect to any of the Collateral,
(b) any and all payments (in any form whatsoever) made or due and payable from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any Governmental
Authority (or any person acting under color of Governmental Authority), and (c)
any and all other amounts from time to time paid or payable under, in respect of
or in connection with any of the Collateral.

 

“Representative” means any Person acting as agent, representative or trustee on
behalf of the Secured Party from time to time.

 

“Security Documents” means this Agreement, the Control Agreements, the Mortgage,
and any and all other Collateral Documents.

 



3



 

“Software” means all “software” as such term is defined in the UCC, now owned or
hereafter acquired by a Debtor, other than software embedded in any category of
Goods, including, without limitation, all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

“Specified Collateral” means the (a) real property leases covering (i) 6290
Jimmy Carter Boulevard, Suite 206-208, Norcross, GA 30071, and (ii) Terrace at
Windy Hill (Suites 220 and 212) 3000 Windy Hill Road SE, Marietta, GA 30067 and
(b) other Acquired Assets (as defined in the Biocenters Purchase Agreement as in
effect on the Closing Date).

 

“Trademarks” means any trademarks, trade names, internet domain names, URLs, all
websites, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos, other business identifiers, prints
and labels on which any of the foregoing have appeared or appear, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, the trademarks, trademark
applications, internet domain names and URLs listed in Schedule VI attached
hereto (if any) and renewals thereof, and all income, royalties, damages and
payments now or hereafter due and/or payable under or with respect to any of the
foregoing, including, without limitation, damages and payments for past, present
and future infringements of any of the foregoing and the right to sue for past,
present and future infringements of any of the foregoing.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, that to the extent that the Uniform Commercial
Code is used to define any term herein and such term is defined differently in
different Articles or Divisions of the Uniform Commercial Code, the definition
of such term contained in Article or Division 9 shall govern.

 

Section 2.           Representations, Warranties and Covenants of Debtors. Each
Debtor represents and warrants to, and covenants with, the Secured Party as
follows:

 

(a)          Such Debtor has or will have rights in and the power to transfer
the Collateral in which it purports to grant a security interest pursuant to
Section 3 hereof (subject, with respect to after acquired Collateral, to such
Debtor acquiring the same) and no Lien other than Permitted Liens exists or will
exist upon such Collateral at any time.

 

(b)          This Agreement is effective to create in favor of Secured Party a
valid security interest in and Lien upon all of such Debtor’s right, title and
interest in and to the Collateral, and upon (i) the filing of appropriate UCC
financing statements in the jurisdictions listed on Schedule I attached hereto,
(ii) each Deposit Account being subject to a Control Agreement (as hereinafter
defined) among the applicable Debtor, depository institution and the Secured
Party on behalf of the Lender, (iii) filings in the United States Patent and
Trademark Office, or United States Copyright Office with respect to Collateral
that is Patents and Trademarks, or Copyrights, as the case may be, (iv) the
filing of the Mortgages in the jurisdictions listed on Schedule I hereto, (v)
the delivery to the Secured Party of the Pledged Collateral together with
assignments in blank, (vi) the security interest created hereby being noted on
each certificate of title evidencing the ownership of any Motor Vehicle in
accordance with Section 4.1(d) hereof and (vii) delivery to the Secured Party or
its Representative of Instruments duly endorsed by such Debtor or accompanied by
appropriate instruments of transfer duly executed by such Debtor with respect to
Instruments not constituting Chattel Paper, such security interest will be a
duly perfected first priority perfected security interest (subject only to
Permitted Liens) in all of the Collateral.

 



4



 

(c)          All of the Equipment, Inventory and Goods owned by such Debtor is
located at the places as specified on Schedule I attached hereto other than
locations where such Equipment, Inventory and Goods is temporarily located for
maintenance or repair and locations in transit. Except as disclosed on Schedule
I, none of the Collateral is in the possession of any bailee, warehousemen,
processor or consignee. Schedule I discloses such Debtor’s name as of the date
hereof as it appears in official filings in the state or province, as
applicable, of its incorporation, formation or organization, the type of entity
of such Debtor (including corporation, partnership, limited partnership or
limited liability company), organizational identification number issued by such
Debtor’s state of incorporation, formation or organization (or a statement that
no such number has been issued), such Debtor’s state or province, as applicable,
of incorporation, formation or organization and the chief place of business,
chief executive office and the office where such Debtor keeps its books and
records and the states in which such Debtor conducts its business. Such Debtor
has only one state or province, as applicable, of incorporation, formation or
organization. Such Debtor does not do business and has not done business during
the past five (5) years under any trade name or fictitious business name except
as disclosed on Schedule II attached hereto.

 

(d)          No Copyrights, Patents, Intellectual Property Licenses or
Trademarks listed on Schedules III, IV and V, respectively, if any, have been
adjudged invalid or unenforceable or have been canceled, in whole or in part, or
are not presently subsisting. Each of such Copyrights, Patents, Intellectual
Property Licenses and Trademarks (if any) is valid and enforceable. Such Debtor
is the sole and exclusive owner of the entire and unencumbered right, title and
interest in and to each of such Copyrights, Patents, Intellectual Property
Licenses and Trademarks, identified on Schedules III, IV and V, as applicable,
as being owned by such Debtor, free and clear of any liens, charges and
encumbrances, including without limitation licenses, shop rights and covenants
by such Debtor not to sue third persons. Such Debtor has adopted, used and is
currently using, or has a current bona fide intention to use, all of such
Trademarks and Copyrights. Such Debtor has no written notice of any suits or
actions commenced or threatened with reference to the Copyrights, Patents or
Trademarks owned by it.

 

(e)          Without duplication of any information required to be delivered by
such Debtor to Secured Party under and in accordance with the terms of the
Credit Agreement, each Debtor agrees to deliver to the Secured Party an updated
Schedule I, II, III, IV, V, VI, VII, and/or VIII within ten (10) Business Days
of any change thereto.

 

(f)           All depositary and other accounts including, without limitation,
Deposit Accounts, securities accounts, brokerage accounts and other similar
accounts, maintained by each Debtor (other than Excluded Accounts) are described
on Schedule VII hereto, which description includes for each such account the
name of the Debtor maintaining such account, the name and address of the
financial institution at which such account is maintained and the account number
of such account. No Debtor shall open any new Deposit Accounts, securities
accounts, brokerage accounts or other accounts unless such Debtor shall have
given Secured Party ten (10) Business Days’ prior written notice of its
intention to open any such new accounts. Each Debtor shall deliver to Secured
Party a revised version of Schedule VII showing any changes thereto promptly
following, but in any event within five (5) Business Days of, any such change.
Each Debtor hereby authorizes the financial institutions at which such Debtor
maintains an account to provide Secured Party with such information with respect
to such account as Secured Party from time to time reasonably may request, and
each Debtor hereby consents to such information being provided to Secured Party.
In addition, all of such Debtor’s depositary, security, brokerage and other
accounts including, without limitation, Deposit Accounts (other than Excluded
Accounts) shall be subject to the provisions of Section 4.5 hereof.

 



5



 

(g)          Such Debtor does not own any Commercial Tort Claim having a value
in excess of $50,000 except for those disclosed on Schedule VIII hereto (if
any).

 

(h)          Such Debtor does not have any interest in real property except as
disclosed on Schedule IX (if any). Each Debtor shall deliver to Secured Party a
revised version of Schedule IX showing any changes thereto within twenty (20)
days of any such change. Except as otherwise agreed to by Secured Party, all
such interests in real property with respect to such real property are subject
to a mortgage and deed of trust (in form and substance satisfactory to Secured
Party and the Lender) in favor of Secured Party (hereinafter, a “Mortgage”).

 

(i)            Each Debtor shall duly and properly record each interest in real
property held by such Debtor that is required to be subject to a Mortgage,
except with respect to easements, rights of way, access agreements, surface
damage agreements, surface use agreements or similar agreements that such
Debtor, using prudent customs and practices in the industry in which it
operates, does not believe are of material value or material to the operation
of such Debtor’s business or, with respect to state and federal rights of way,
are not capable of being recorded as a matter of state and federal law.

 

(j)            All Equipment (including, without limitation, Motor Vehicles)
owned by a Debtor and subject to a certificate of title or ownership statute is
described on Schedule X hereto.

 

Section 3.           Collateral.

 

(a)          As collateral security for the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations,
each Debtor hereby pledges and grants to the Secured Party, for the benefit of
the Lender, a Lien on and security interest in and to all of such Debtor’s
right, title and interest in the following properties and assets of such Debtor,
whether now owned by such Debtor or hereafter acquired and whether now existing
or hereafter coming into existence and wherever located (all being collectively
referred to herein as “Collateral”):

 

(i)         all Instruments, together with all payments thereon or thereunder:

 

(ii)         all Accounts;

 

(iii)        all Inventory;

 

(iv)        all General Intangibles (including Software);

 



6



 

(v)         all Equipment;

 

(vi)        all Documents;

 

(vii)       all Contracts;

 

(viii)       all Goods;

 

(ix)         all Investment Property, including without limitation all equity
interests now owned or hereafter acquired by such Debtor;

 

(x)         all Deposit Accounts, including, without limitation, the Debt
Service Reserve Account and the balance from time to time in all bank accounts
maintained by such Debtor;

 

(xi)        all Commercial Tort Claims specified on Schedule VII;

 

(xii)       all Trademarks, Patents and Copyrights;

 

(xiii)       all Chattel Paper, all amounts payable thereunder, all rights and
remedies of such Debtor thereunder including but limited to the right to amend,
grant waivers and declare defaults, any and all accounts evidenced thereby, any
guarantee thereof, and all collections and monies due or to become due or
received by any Person in payment of any of the foregoing;

 

(xiv)      all books and records pertaining to the Collateral; and

 

(xv)       all other tangible and intangible property of such Debtor, including,
without limitation, all interests in real property, Proceeds, tort claims,
products, accessions, rents, profits, income, benefits, substitutions, additions
and replacements of and to any of the property of such Debtor described in the
preceding clauses of this Section 3 (including, without limitation, any proceeds
of insurance thereon, insurance claims and all rights, claims and benefits
against any Person relating thereto), other rights to payments not otherwise
included in the foregoing, and all books, correspondence, files, records,
invoices and other papers, including without limitation all tapes, cards,
computer runs, computer programs, computer files and other papers, documents and
records in the possession or under the control of such Debtor, any computer
bureau or service company from time to time acting for such Debtor.

 

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (A) any intent-to-use trademark
applications filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051,
to the extent that, and solely during the period in which, the grant of a
security interest therein otherwise invalidate such Debtor’s right, title or
interest therein, (B) if the issuer of any of equity interests constituting
Collateral is a controlled foreign corporation (used hereinafter as such term is
defined in Section 975(a) or a successor provision of the Internal Revenue
Code), the Collateral shall not include any shares of stock of such issuer in
excess of 65% of the outstanding voting power of all classes of capital stock
entitled to vote of such issuer, (C) any property owned by a Debtor that is
subject to a purchase money Lien or a capital lease permitted hereunder if the
contractual obligation pursuant to which such Lien is granted (or the document
providing for such capital lease) prohibits the creation of a Lien thereon or
expressly requires the consent of any person other than a Loan Party, unless
such consent has been obtained or such prohibitions otherwise cease to exist, in
which case such Collateral shall automatically become subject to the security
interest granted hereunder and (D) the Acquired Assets.

 



7



 

(b)          The security interest grant under this Section does not constitute
and is not intended to result in a creation or an assumption by the Secured
Party of any obligation of any Debtor or any other Person in connection with any
or all of the Collateral or under any agreement or instrument relating thereto.
Anything herein to the contrary notwithstanding, (i) the exercise by the Secured
Party of any of its rights in the Collateral shall not release any Debtor from
any of its duties or obligations in respect of the Collateral and (ii) neither
the Secured Party nor the Lender shall have any obligations or liability in
respect of the Collateral by reason of this Agreement, nor shall the Secured
Party or the Lender be obligated to perform any of the obligations or duties of
any Debtor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

Section 4.           Covenants; Remedies. In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof, each Debtor hereby
agrees with the Secured Party as follows:

 

4.1         Delivery and Other Perfection; Maintenance, etc.

 

(a)          Delivery of Instruments, Documents, Etc. Each Debtor shall deliver
and pledge to the Secured Party or its Representative any and all Instruments,
negotiable Documents, Chattel Paper and certificated securities (accompanied by
stock/membership interest powers executed in blank, which stock/membership
interest powers may be filled in and completed at any time upon and following
the occurrence of any Event of Default duly endorsed and/or accompanied by such
instruments of assignment and transfer executed by such Debtor in such form and
substance as the Secured Party or its Representative may request; provided, that
so long as no Event of Default shall have occurred and be continuing, each
Debtor may retain for collection in the ordinary course of business any
Instruments, negotiable Documents and Chattel Paper received by such Debtor in
the ordinary course of business, and the Secured Party or its Representative
shall, promptly upon request of a Debtor, make appropriate arrangements for
making any other Instruments, negotiable Documents and Chattel Paper pledged by
such Debtor available to such Debtor for purposes of presentation, collection or
renewal (any such arrangement to be effected, to the extent deemed appropriate
by the Secured Party or its Representative, against a trust receipt or like
document). If a Debtor retains possession of any Chattel Paper, negotiable
Documents or Instruments pursuant to the terms hereof, such Chattel Paper,
negotiable Documents and Instruments shall be marked with the following legend:
“This writing and the obligations evidenced or secured hereby are subject to the
security interest of Wilmington Trust, National Association, in its capacity as
agent for one or more creditors, as Secured Party.”

 

(b)          Other Documents and Actions. Each Debtor shall give, execute,
deliver, file and/or record any financing statement, registration, notice,
instrument, document, agreement, Mortgage or other papers that may be necessary
(as determined in the reasonable judgment of the Secured Party or its
Representative (at the direction of Lender) or Lender) to create, preserve,
perfect or validate the security interest granted pursuant hereto (or any
security interest or mortgage contemplated or required hereunder, including with
respect to Section 2(h) of this Agreement) or to enable the Secured Party or its
Representative to exercise and enforce the rights of the Secured Party hereunder
with respect to such pledge and security interest, provided that notices to
account debtors in respect of any Accounts or Instruments shall be subject to
the provisions of clause (e) below. Notwithstanding the foregoing each Debtor
hereby irrevocably authorizes the Secured Party at any time and from time to
time to file in any filing office in any jurisdiction any initial financing
statements (and other similar filings or registrations under other applicable
laws and regulations pertaining to the creation, attachment, or perfection of
security interests) and amendments thereto that (a) indicate the Collateral (i)
as all assets of such Debtor or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC, or (ii) as being of an equal or lesser scope or with
greater detail, and (b) contain any other information required by part 5 of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including (i) whether such Debtor is an
organization, the type of organization and any organization identification
number issued to such Debtor, and (ii) in the case of a financing statement
filed as a fixture filing, a sufficient description of real property to which
the Collateral relates. Each Debtor agrees to furnish any such information to
the Secured Party promptly upon request. Each Debtor also ratifies its
authorization for the Secured Party to have filed in any jurisdiction any like
initial financing statements or amendments thereto if filed prior to the date
hereof.

 



8



 

(c)          Books and Records. Each Debtor shall maintain at its own cost and
expense complete and accurate, in all material respects, books and records of
the Collateral, including, without limitation, a record of all payments received
and all credits granted with respect to the Collateral and all other dealings
with the Collateral. Upon the occurrence and during the continuation of any
Event of Default, each Debtor shall deliver and turn over any such books and
records (or true and correct copies thereof) to the Secured Party or its
Representative at any time on demand. Each Debtor shall permit any
Representative of the Secured Party, in accordance with Section 6.2 of the
Credit Agreement, to inspect such books and records at any time during
reasonable business hours and will provide photocopies thereof at such Debtor’s
expense to the Secured Party upon request of the Secured Party.

 

(d)          Motor Vehicles. Each Debtor shall, promptly upon acquiring same,
cause the Secured Party to be listed as the lienholder on each certificate of
title or ownership covering any items of Equipment, including Motor Vehicles,
having a value in excess of $50,000 individually or in the aggregate for all
such items of Equipment of the Debtor, or otherwise comply with the certificate
of title or ownership laws of the relevant jurisdiction issuing such certificate
of title or ownership in order to properly evidence and perfect Secured Party’s
security interest in the assets represented by such certificate of title or
ownership.

 

(e)          Notice to Account Debtors; Verification. (i) Upon the occurrence
and during the continuance of any Event of Default (or if any rights of set-off
(other than set-offs against an Account arising under the Contract giving rise
to the same Account) or contra accounts may be asserted), upon request of the
Secured Party or its Representative, each Debtor shall promptly notify (and each
Debtor hereby authorizes the Secured Party and its Representative so to notify)
each account debtor in respect of any Accounts or Instruments or other Persons
obligated on the Collateral that such Collateral has been assigned to the
Secured Party hereunder, and that any payments due or to become due in respect
of such Collateral are to be made directly to the Secured Party, and (ii) the
Secured Party and its Representative shall have the right at any time or times
to make direct verification with the account debtors or other Persons obligated
on the Collateral of any and all of the Accounts or other such Collateral.

 



9



 

(f)           Intellectual Property. Each Debtor represents and warrants that
the Copyrights, Patents, Intellectual Property Licenses and Trademarks listed on
Schedules III, IV, V and VI, respectively (if any), constitute all of the
registered Copyrights and all of the Patents, Intellectual Property Licenses and
Trademarks now owned by such Debtor. If such Debtor shall (i) obtain rights to
any new patentable inventions, any registered Copyrights or any Patents,
Intellectual Property Licenses or Trademarks, or (ii) become entitled to the
benefit of any registered Copyrights or any Patents, Intellectual Property
Licenses or Trademarks or any improvement on any Patent, the provisions of this
Agreement above shall automatically apply thereto and such Debtor shall give to
Secured Party notice thereof in accordance with Section 6.8(d) of the Credit
Agreement. Each Debtor hereby authorizes Secured Party to modify this Agreement
by amending Schedules III, IV, V and VI, as applicable, to include any such
registered Copyrights or any such Patents, Intellectual Property Licenses and
Trademarks. Each Debtor shall have the duty (i) to prosecute diligently any
patent, trademark, or service mark applications pending as of the date hereof or
hereafter, (ii) to preserve and maintain all rights in the Copyrights, Patents,
Intellectual Property Licenses and Trademarks, to the extent material to the
operations of the business of such Debtor and (iii) to ensure that the
Copyrights, Patents, Intellectual Property Licenses and Trademarks are and
remain enforceable, to the extent material to the operations of the business of
such Debtor. Any expenses incurred in connection with such Debtor’s obligations
under this Section 4.1(f) shall be borne by such Debtor. Except for any such
items that a Debtor reasonably believes (using prudent industry customs and
practices) are no longer necessary for the on-going operations of its business,
no Debtor shall abandon any material right to file a patent, trademark or
service mark application, or abandon any pending patent, trademark or service
mark application or any other Copyright, Patent, Intellectual Property License
or Trademark without the prior written consent of Secured Party (at the
direction of Lender), which consent shall not be unreasonably withheld.

 

(g)          Further Identification of Collateral. Each Debtor will, when and as
often as requested by the Secured Party or its Representative (but, absent the
occurrence and continuance of an Event of Default, in no event more frequently
than quarterly), furnish to the Secured Party or such Representative, statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party or its
Representative may reasonably request, all in reasonable detail.

 

(h)          Investment Property. Each Debtor will take any and all actions
required or requested by the Secured Party, from time to time, to cause the
Secured Party to obtain exclusive control of any Investment Property owned by
such Debtor in a manner acceptable to the Secured Party and the Lender. For
purposes of this Section 4.1(h), the Secured Party shall have exclusive control
of Investment Property if (i) such Investment Property consists of certificated
securities and a Debtor delivers such certificated securities to the Secured
Party (with assignments in blank or appropriate endorsements if such
certificated securities are in registered form); (ii) such Investment Property
consists of uncertificated securities and either (x) a Debtor delivers such
uncertificated securities to the Secured Party or (y) the issuer thereof agrees,
pursuant to documentation in form and substance reasonably satisfactory to the
Secured Party and the Lender, that it will comply with instructions originated
by the Secured Party without further consent by such Debtor, and (iii) such
Investment Property consists of security entitlements and either (x) the Secured
Party becomes the entitlement holder thereof or (y) the appropriate securities
intermediary agrees, pursuant to the documentation in form and substance
satisfactory to the Secured Party and the Lender, that it will comply with
entitlement orders originated by the Secured Party without further consent by
any Debtor.

 



10



 

(i)            Commercial Tort Claims. Each Debtor shall promptly notify Secured
Party of any Commercial Tort Claim acquired by it that concerns a claim in
excess of $50,000 and unless otherwise consented to by Secured Party or Lender,
such Debtor shall enter into a supplement to this Agreement granting to Secured
Party a Lien on and security interest in such Commercial Tort Claim.

 

4.2         Other Liens. Debtors will not create, permit or suffer to exist, and
will defend the Collateral against and take such other action as is necessary to
remove, any Lien on the Collateral except Permitted Liens, and will defend the
right, title and interest of the Secured Party in and to the Collateral and in
and to all Proceeds thereof against the claims and demands of all Persons
whatsoever.

 

4.3         Preservation of Rights. Whether or not any Event of Default has
occurred or is continuing, the Secured Party and its Representative shall have
the right, at the direction of the Lender, to take any steps the Secured Party
or its Representative (at the direction of Lender) deems necessary or
appropriate to preserve any Collateral or any rights against third parties to
any of the Collateral, including obtaining insurance for the Collateral at any
time when such Debtor has failed to do so, and Debtors shall promptly pay, or
reimburse the Secured Party and the Lender for, all reasonable and customary
expenses incurred in connection therewith.

 

4.4         Name Change; Location; Bailees.

 

(a)          No Debtor shall form or acquire any subsidiary other than in
accordance with the express terms of the Credit Agreement.

 

(b)          Each Debtor shall provide the Secured Party at least ten (10)
Business Days prior written notice of (i) any reincorporation or reorganization
of itself under the laws of any jurisdiction other than the jurisdiction in
which it is incorporated or organized as of the date hereof, and/or (ii) any
change of its name, identity or corporate structure. Each Debtor will notify
Secured Party promptly, in writing (but in any event at least ten (10) Business
Days prior to) any such change in the proposed use by such Debtor of any
tradename or fictitious business name other than any such name set forth on
Schedule II attached hereto.

 

(c)          Except for the sale of Inventory in the ordinary course of
business, other sales of assets expressly permitted by the terms of the Credit
Agreement and except for Collateral temporarily located for maintenance or
repair (so long as the applicable Debtor shall have provided Secured Party at
least ten (10) Business Days prior written notice of such temporary location),
each Debtor will keep the Collateral at the locations specified in Schedule I.
Each Debtor will give Secured Party ten (10) Business Days written notice
following any change in such Debtor’s chief place of business or of any new
location for any of the Collateral.

 



11



 

(d)          If any Collateral is at any time in the possession or control of
any warehousemen, bailee, consignee or processor, such Debtor shall promptly
notify Secured Party of such fact and, upon the request of Secured Party or its
Representative, notify such warehousemen, bailee, consignee or processor of the
Lien and security interest created hereby and shall instruct such Person to hold
all such Collateral for Secured Party’s account subject to Secured Party’s
instructions.

 

(e)          Each Debtor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of Secured Party and
agrees that it will not do so without the prior written consent of Secured
Party, subject to such Debtor’s rights under Section 9-509(d)(2) to the UCC.

 

4.5         Bank Accounts and Securities Accounts. On or prior to the date
hereof, the Secured Party and each Debtor, as applicable, shall enter into an
account control agreement or securities account control agreement (other than
Excluded Accounts), as applicable (each a “Control Agreement”), in a form
reasonably acceptable to the Secured Party and the Lender, with each financial
institution with which such Debtor maintains from time to time any Deposit
Accounts (general or special), securities accounts, brokerage accounts or other
similar accounts, which financial institutions are set forth on Schedule VI
attached hereto. Pursuant to this Agreement, each such Debtor grants and shall
grant to the Secured Party a continuing lien upon, and security interest in, all
such accounts and all funds at any time paid, deposited, credited or held in
such accounts (whether for collection, provisionally or otherwise) or otherwise
in the possession of such financial institutions, and each such financial
institution. Following the Closing Date, no Debtor shall establish any Deposit
Account, securities account, brokerage account or other similar account (other
than Excluded Accounts) with any financial institution unless prior thereto the
Secured Party and such Debtor shall have entered into a Control Agreement with
such financial institution which purports to cover such account. Each Debtor
shall deposit and keep on deposit all of its funds into a Deposit Account (other
than Excluded Accounts) which is subject to a Control Agreement.

 

4.6         Events of Default, Etc. During the period during which an Event of
Default shall have occurred and be continuing:

 

(a)          each Debtor shall, at the request of the Secured Party or its
Representative, assemble the Collateral and make it available to Secured Party
or its Representative at a place or places designated by the Secured Party or
its Representative which are reasonably convenient to Secured Party or its
Representative, as applicable, and such Debtor;

 

(b)          the Secured Party or its Representative may (with the consent of
the Lender) make any reasonable compromise or settlement deemed desirable with
respect to any of the Collateral and may with the consent of the Lender) extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;

 



12



 

(c)          the Secured Party shall have all of the rights and remedies with
respect to the Collateral of a secured party under the UCC (whether or not said
UCC is in effect in the jurisdiction where the rights and remedies are asserted)
and such additional rights and remedies to which a secured party is entitled
under the laws in effect in any jurisdiction where any rights and remedies
hereunder may be asserted, including, without limitation, the right, to the
maximum extent permitted by law, to: (i) exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Secured Party
were the sole and absolute owner thereof (and each Debtor agrees to take all
such action as may be appropriate to give effect to such right) and (ii) to the
appointment of a receiver or receivers for all or any part of the Collateral or
business of a Debtor, whether such receivership be incident to a proposed sale
or sales of such Collateral or otherwise and without regard to the value of the
Collateral or the solvency of any person or persons liable for the payment of
the Obligations secured by such Collateral. Effective following the occurrence
and during the continuance of an Event of Default, each Debtor hereby consents
to the appointment of such receiver or receivers, waives any and all defenses to
such appointment and agrees that such appointment shall in no manner impair,
prejudice or otherwise affect the rights of Secured Party under this Agreement.
Each Debtor hereby expressly waives notice of a hearing for appointment of a
receiver and the necessity for bond or an accounting by the receiver;

 

(d)          the Secured Party or its Representative shall have the right, at
the direction of the Lender, in the name of the Secured Party or in the name of
a Debtor or otherwise, to demand, sue for, collect or receive any money or
property at any time payable or receivable on account of or in exchange for any
of the Collateral, but shall be under no obligation to do so;

 

(e)          the Secured Party or its Representative shall have the right, at
the direction of the Lender, to take immediate possession and occupancy of any
premises owned, used or leased by a Debtor and exercise all other rights and
remedies which may be available to the Secured Party;

 

(f)           the Secured Party shall have the right, at the direction of the
Lender, upon reasonable notice (such reasonable notice to be determined by
Secured Party in its sole and absolute discretion, which shall not be less than
ten (10) days), with respect to the Collateral or any part thereof (whether or
not the same shall then be or shall thereafter come into the possession, custody
or control of the Secured Party or its Representative), to sell, lease, license,
assign or otherwise dispose of all or any part of such Collateral, at such place
or places as the Secured Party (at the direction of the Lender) deems best, and
for cash or for credit or for future delivery (without thereby assuming any
credit risk), at public or private sale, without demand of performance or notice
of intention to effect any such disposition or of the time or place thereof
(except such notice as is required above or by applicable statute and cannot be
waived), and the Secured Party or Lender or anyone else may be the purchaser,
lessee, licensee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise), of Debtors, any such demand, notice and right or equity being
hereby expressly waived and released. The Secured Party may, and at the
direction of the Lender shall, without notice or publication, adjourn any public
or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the sale may be so adjourned;

 



13



 

(g)          the Secured Party may, and at the direction of the Lender shall,
proceed to perform any and all of the obligations of any Debtor contained in any
Contract and exercise any and all rights of a Debtor therein contained as such
Debtor itself could;

 

(h)          the Secured Party shall have the right to use any Debtor’s rights
under any Intellectual Property Licenses in connection with the enforcement of
the Secured Party’s rights hereunder; and

 

(i)            the rights, remedies and powers conferred by this Section 4.6 are
in addition to, and not in substitution for, any other rights, remedies or
powers that the Secured Party may have under any Loan Document, at law, in
equity or by or under the UCC or any other statute or agreement. The Secured
Party may proceed by way of any action, suit or other proceeding at law or in
equity and no right, remedy or power of the Secured Party will be exclusive of
or dependent on any other. The Secured Party may exercise any of its rights,
remedies or powers separately or in combination and at any time.

 

The proceeds of each collection, sale or other disposition under this Section
4.6 shall be applied in accordance with Section 4.9 hereof.

 

4.7         Deficiency. If the proceeds of sale, collection or other realization
of or upon the Collateral are insufficient to cover the costs and expenses of
such realization and the payment in full of the Obligations, Debtors shall
remain jointly and severally liable for any deficiency.

 

4.8         Private Sale. Each Debtor recognizes that the Secured Party may be
unable to effect a public sale of any or all of the Collateral consisting of
securities by reason of certain prohibitions contained in the Securities Act of
1933, as amended (the “Act”), and applicable state securities laws, but may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers who will be obliged to agree, among other things, to acquire such
Collateral for their own account for investment and not with a view to the
distribution or resale thereof. Each Debtor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and each Debtor agrees that it is
not commercially unreasonable for Secured Party to engage in any such private
sales or dispositions under such circumstances. The Secured Party shall be under
no obligation to delay a sale of any of the Collateral to permit a Debtor to
register such Collateral for public sale under the Act, or under applicable
state securities laws, even if Debtors would agree to do so. The Secured Party
shall not incur any liability as a result of the sale of any such Collateral, or
any part thereof, at any private sale provided for in this Agreement and each
Debtor hereby waives any claims against the Secured Party arising by reason of
the fact that the price at which the Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale or was less than the aggregate amount of the Obligations, even if the
Secured Party accepts the first offer received and does not offer the Collateral
to more than one offeree.

 



14



 

Each Debtor further agrees to do or cause to be done all such other acts and
things as may be necessary to make such sale or sales of any portion or all of
any such Collateral valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at such Debtor’s
expense. Each Debtor further agrees that a breach of any of the covenants
contained in this Section 4.8 will cause irreparable injury to the Secured
Party, that the Secured Party has no adequate remedy at law in respect of such
breach and, as a consequence, agrees that each and every covenant contained in
this Section 4.8 shall be specifically enforceable against Debtors, and each
Debtor hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for a defense that no Event of
Default has occurred and is continuing.

 

4.9         Application of Proceeds. The proceeds of any collection, sale or
other realization of all or any part of the Collateral following the occurrence
and during the continuance of an Event of Default, and any other cash at the
time held by the Secured Party under this Agreement, shall be applied to the
Obligations in such order as Secured Party shall elect.

 

4.10      Attorney-in-Fact. Each Debtor hereby irrevocably constitutes and
appoints the Secured Party, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Debtor and in the name of such Debtor or in its own name, from
time to time in the discretion of the Secured Party, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute and deliver any and all documents and instruments which may be necessary
to perfect or protect any security interest granted hereunder, to maintain the
perfection or priority of any security interest granted hereunder, or to
otherwise accomplish the purposes of this Agreement, and, without limiting the
generality of the foregoing, hereby gives the Secured Party the power and right,
on behalf of such Debtor, without notice to or assent by such Debtor (to the
extent permitted by applicable law), to do the following:

 

(a)          upon the occurrence and during the continuation of an Event of
Default, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which may be necessary to accomplish the
purposes of this Agreement;

 

(b)          upon the occurrence and during the continuation of an Event of
Default, to ask, demand, collect, receive and give acquittance and receipts for
any and all moneys due and to become due under any Collateral and, in the name
of such Debtor or its own name or otherwise, to take possession of and endorse
and collect any checks, drafts, notes, acceptances or other Instruments for the
payment of moneys due under any Collateral and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Secured Party (at the direction of Lender) for the purpose of
collecting any and all such moneys due under any Collateral whenever payable and
to file any claim or to take any other action or proceeding in any court of law
or equity or otherwise deemed appropriate by the Secured Party (at the direction
of Lender) for the purpose of collecting any and all such moneys due under any
Collateral whenever payable;

 



15



 

(c)          to pay or discharge charges or liens levied or placed on or
threatened against the Collateral, to effect any insurance called for by the
terms of this Agreement and to pay all or any part of the premiums therefor;

 

(d)          upon the occurrence and during the continuation of an Event of
Default, to direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due, and to become due thereunder,
directly to the Secured Party or as the Secured Party shall direct (at the
direction of Lender), and to receive payment of and receipt for any and all
moneys, claims and other amounts due, and to become due at any time, in respect
of or arising out of any Collateral;

 

(e)          upon the occurrence and during the continuation of an Event of
Default, to sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with accounts and other Documents
constituting or relating to the Collateral;

 

(f)           upon the occurrence and during the continuation of an Event of
Default, to commence and prosecute any suits, actions or proceedings at law or
in equity in any court of competent jurisdiction to collect the Collateral or
any part thereof and to enforce any other right in respect of any Collateral;

 

(g)          upon the occurrence and during the continuation of an Event of
Default, to defend any suit, action or proceeding brought against a Debtor with
respect to any Collateral;

 

(h)          upon the occurrence and during the continuation of an Event of
Default, to settle, compromise or adjust any suit, action or proceeding
described above and, in connection therewith, to give such discharges or
releases as the Secured Party may deem appropriate (at the direction of Lender);

 

(i)            to the extent that a Debtor’s authorization given in Section
4.1(b) of this Agreement is not sufficient to file such financing statements
with respect to this Agreement, with or without such Debtor’s signature, or to
file a photocopy of this Agreement in substitution for a financing statement, as
the Secured Party may deem appropriate (at the direction of Lender) and to
execute in such Debtor’s name such financing statements and amendments thereto
and continuation statements which may require such Debtor’s signature;

 

(j)            upon the occurrence and during the continuation of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Secured Party were the absolute owners thereof for all purposes; and

 

(k)          to do, at the Secured Party’s option (at the direction of Lender)
and at such Debtor’s expense, at any time, or from time to time, all acts and
things which the Secured Party reasonably deems necessary to protect or preserve
or, upon the occurrence and during the continuation of an Event of Default,
realize upon the Collateral and the Secured Party’s lien therein, in order to
effect the intent of this Agreement, all as fully and effectively as such Debtor
might do.

 



16



 

Each Debtor hereby ratifies, to the extent permitted by law, all that such
attorneys lawfully do or cause to be done by virtue hereof provided the same is
performed in a commercially reasonable manner. The power of attorney granted
hereunder is a power coupled with an interest and shall be irrevocable until the
Obligations are Paid in Full and this Agreement is terminated in accordance with
Section 4.12 hereof.

 

Each Debtor also authorizes the Secured Party, at any time from and after the
occurrence and during the continuation of any Event of Default, (x) to
communicate in its own name with any party to any Contract with regard to the
assignment of the right, title and interest of such Debtor in and under the
Contracts hereunder and other matters relating thereto and (y) to execute, in
connection with any sale of Collateral provided for in Section 4.6 hereof, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral.

 

4.11      Perfection. Prior to or concurrently with the execution and delivery
of this Agreement, each Debtor shall:

 

(a)          file such financing statements, assignments for security and other
documents in such offices as may be necessary or as the Secured Party or the
Representative may request to perfect the security interests granted by Section
3 of this Agreement;

 

(b)          at Secured Party’s request, deliver to the Secured Party or its
Representative the originals of all Instruments together with, in the case of
Instruments constituting promissory notes, allonges attached thereto showing
such promissory notes to be payable to the order of a blank payee;

 

(c)          deliver to the Secured Party or its Representative an Account
Control Agreement for each Deposit Account owned by such Debtor, acceptable in
all respects to Secured Party and the Lender, duly executed by the applicable
Debtor and the financial institution at which such Debtor maintains such Deposit
Account; and

 

(d)          deliver to the Secured Party or its Representative the originals of
all Motor Vehicle Titles, duly endorsed indicating the Secured Party’s interest
therein as a lienholder, together with such other documents as may be required
consistent with Section 4.1(d) hereof to perfect the security interest granted
by Section 3 in all such Motor Vehicles (if any).

 

4.12      Termination; Partial Release of Collateral. This Agreement and the
Liens and security interests granted hereunder shall continue in effect until
the Obligations are Paid in Full and the Credit Agreement is terminated. Upon
such termination of this Agreement, the security interest granted hereby shall
automatically terminate and all rights to the Collateral shall revert to the
applicable Debtor, and the Secured Party will promptly following such
termination deliver possession of all Collateral to the Debtors and execute and
deliver to Debtors such documents as necessary to evidence such termination,
including UCC termination statements and such other documentation as shall be
reasonably requested by Debtors to effect the termination and release of the
Liens and security interests in favor of the Secured Party affecting the
Collateral. Notwithstanding the foregoing, so long as (a) no Event of Default
shall have occurred and be continuing at the time of such conveyance to BPC, (b)
such conveyance to BPC is consummated on or after January 1, 2019 in accordance
with the express terms and conditions of the Biocenters Purchase Agreement as in
effect on the Closing Date and (c) Secured Party shall have received written
notice from Debtors confirming the date of such conveyance to BPC, then Secured
Party’s Lien on the Specified Collateral so conveyed to BPC shall be deemed
released simultaneously with such conveyance. Following any such Lien release,
Secured Party shall execute and deliver (at Debtors’ cost and expense) such
instruments, documents and agreements as are reasonably requested by Debtors to
further evidence and confirm such Lien release.

 



17



 

4.13      Further Assurances. At any time and from time to time, upon the
written request of the Secured Party or its Representative, and at the sole
expense of Debtors, Debtors will promptly and duly execute and deliver any and
all such further instruments, documents and agreements and take such further
actions as the Secured Party or its Representative may reasonably require in
order for the Secured Party to obtain the full benefits of this Agreement and of
the rights and powers herein granted in favor of the Secured Party, including,
without limitation, using Debtors’ best efforts to secure all consents and
approvals necessary or appropriate for the assignment to the Secured Party of
any Collateral held by Debtors or in which a Debtor has any rights not
heretofore assigned, the filing of any financing or continuation statements
under the UCC with respect to the liens and security interests granted hereby,
transferring Collateral to the Secured Party’s possession (if a security
interest in such Collateral can be perfected by possession), placing the
interest of the Secured Party as lienholder on the certificate of title of any
Motor Vehicle, obtaining waivers of liens from landlords and mortgagees and
delivering to Secured Party all such Control Agreements as Secured Party shall
require duly executed by the applicable Debtor and the financial institution at
which such Debtor maintains a Deposit Account covered by such Control Agreement.
Each Debtor also hereby authorizes the Secured Party and its Representative to
file any such financing or continuation statement without the signature of such
Debtor to the extent permitted by applicable law.

 

4.14      Limitation on Duty of Secured Party. The powers conferred on the
Secured Party under this Agreement are solely to protect the Secured Party’s
interest on behalf of itself and the Lender in the Collateral and shall not
impose any duty upon it to exercise any such powers. Without in any way limiting
the exculpation and indemnification provisions of the Credit Agreement, the
Secured Party shall be accountable only for amounts that it actually receives
and retains for its own account as a result of the exercise of such powers and
neither the Secured Party nor its Representative nor any of their respective
officers, directors, employees or agents shall be responsible to Debtors for any
act or failure to act, except for gross negligence or willful misconduct.
Without limiting the foregoing, the Secured Party and any Representative shall
be deemed to have exercised reasonable care in the custody and preservation of
the Collateral in their possession if such Collateral is accorded treatment
substantially similar to that which the relevant Secured Party or any
Representative, in its individual capacity, accords its own property consisting
of the type of Collateral involved, it being understood and agreed that neither
the Secured Party nor any Representative shall have any responsibility for
taking any necessary steps (other than steps taken in accordance with the
standard of care set forth above) to preserve rights against any Person with
respect to any Collateral.

 



18



 

Also without limiting the generality of the foregoing, neither the Secured Party
nor any Representative shall have any obligation or liability under any Contract
or license by reason of or arising out of this Agreement or the granting to the
Secured Party of a security interest therein or assignment thereof or the
receipt by the Secured Party or any Representative of any payment relating to
any Contract or license pursuant hereto, nor shall the Secured Party or any
Representative be required or obligated in any manner to perform or fulfill any
of the obligations of Debtors under or pursuant to any Contract or license, or
to make any payment, or to make any inquiry as to the nature or the sufficiency
of any payment received by it or the sufficiency of any performance by any party
under any Contract or license, or to present or file any claim, or to take any
action to collect or enforce any performance or the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

Section 5.           Miscellaneous.

 

5.1         No Waiver. No failure on the part of the Secured Party or any of its
Representatives to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise by the Secured Party or
any of its Representatives of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.

 

5.2         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

5.3         Notices. All notices, approvals, requests, demands and other
communications hereunder shall be delivered or made in the manner set forth in,
and shall be effective in accordance with the terms of, the Credit Agreement;
provided, that, to the extent any such communication (i) is being made or sent
to a Debtor that is not a Borrower, such communication shall be effective as to
such Debtor if made or sent to any Debtor in accordance with the foregoing or
(ii) is being made or sent to Agent, such communication shall be made to Agent
at the address set forth below Agent’s signature hereto. Debtors and Agent may
change their respective notice addresses by written notice given to each other
party ten (10) days following the effectiveness of such change.

 

5.4         Amendments, Etc. The terms of this Agreement may be waived, altered
or amended only by an instrument in writing duly executed by each Debtor and the
Secured Party. Any such amendment or waiver shall be binding upon the Secured
Party and each Debtor and their respective successors and assigns.

 

5.5         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of each of the
parties hereto, provided, that no Debtor shall assign or transfer any of its
rights or obligations hereunder without the prior written consent of the Secured
Party and Lender. Secured Party, in its capacity as Agent, may assign its rights
and obligations hereunder without the consent of Debtors, in which event such
assignee shall be deemed to be Secured Party hereunder with respect to such
assigned rights; provided, so long as no Event of Default has occurred and is
continuing, the Secured Party shall not assign any of its rights hereunder to a
competitor of any Debtor.

 



19



 

5.6         Counterparts; Headings. This Agreement may be authenticated in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may authenticate this Agreement by
signing any such counterpart. This Agreement may be authenticated by manual
signature or facsimile, .pdf or similar electronic signature, all of which shall
be equally valid. The headings in this Agreement are for convenience of
reference only and shall not alter or otherwise affect the meaning hereof.

 

5.7         Severability. If any provision hereof is invalid and unenforceable
in any jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Secured Party and its
Representative in order to carry out the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

 

5.8         SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS.
EACH DEBTOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND EACH DEBTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY DEBTOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY A DEBTOR AGAINST SECURED PARTY, THE
LENDER OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK (AND SECURED PARTY AND THE LENDER
HEREBY SUBMIT TO THE JURISDICTION OF SUCH COURT). EACH DEBTOR HERETO HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH ACTION OR PROCEEDING BY MAILING BY REGISTERED OR CERTIFIED
MAIL A COPY THEREOF TO SUCH DEBTOR AT THE ADDRESS FOR NOTICES TO IT IN
ACCORDANCE WITH SECTION 5.3 OF THIS AGREEMENT AND AGREES THAT SUCH NOTICE SHALL
CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING
CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT OF SECURED PARTY
OR THE LENDER TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 



20



 

5.9         WAIVER OF RIGHT TO TRIAL BY JURY. EACH DEBTOR AND SECURED PARTY
WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE
BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR PARTIES, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH DEBTOR AND SECURED
PARTY AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT
TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE
THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS
SECTION 5.9 AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.

 

5.10      Joint and Several. The obligations, covenants and agreements of
Debtors hereunder shall be the joint and several obligations, covenants and
agreements of each Debtor, whether or not specifically stated herein without
preferences or distinction among them.

 

5.11      Agent.

 

(a)          The Lender has, pursuant to an Agency Agreement, designated and
appointed the Agent as the administrative agent of the Lender under this
Agreement and the other Loan Documents.

 

(b)          Nothing in this Section 5.11 shall be deemed to limit or otherwise
affect the rights of Secured Party or the Lender to exercise any remedy provided
in this Agreement or any other Loan Document.

 

(c)          If pursuant to any Loan Document, Secured Party is given the
discretion to allocate proceeds received by Secured Party pursuant to the
exercise of remedies under the Loan Documents or at law or in equity (including
without limitation with respect to any secured creditor remedies exercised
against the Collateral and any other collateral security provided for under any
Loan Documents), Secured Party (at the direction of Lender) or Lender shall
apply such proceeds to the then outstanding Obligations in such order as Secured
Party (at the direction of Lender) or Lender shall elect.

 

5.12      No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 



21



 

5.13      ENTIRE AGREEMENT; AMENDMENT. THIS AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, SUPERSEDES ALL OTHER PRIOR ORAL OR WRITTEN AGREEMENTS BETWEEN
SECURED PARTY, THE DEBTORS, THEIR AFFILIATES AND PERSONS ACTING ON THEIR BEHALF
WITH RESPECT TO THE MATTERS DISCUSSED HEREIN, AND THIS AGREEMENT, TOGETHER WITH
THE OTHER LOAN DOCUMENTS AND THE OTHER INSTRUMENTS REFERENCED HEREIN AND
THEREIN, CONTAIN THE ENTIRE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
MATTERS COVERED HEREIN AND THEREIN AND, EXCEPT AS SPECIFICALLY SET FORTH HEREIN
OR THEREIN, NEITHER THE SECURED PARTY NOR ANY DEBTOR MAKES ANY REPRESENTATION,
WARRANTY, COVENANT OR UNDERTAKING WITH RESPECT TO SUCH MATTERS. AS OF THE DATE
OF THIS AGREEMENT, THERE ARE NO UNWRITTEN AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE MATTERS DISCUSSED HEREIN. NO PROVISION OF THIS AGREEMENT MAY BE
AMENDED, MODIFIED OR SUPPLEMENTED OTHER THAN BY AN INSTRUMENT IN WRITING SIGNED
BY THE DEBTORS AND THE SECURED PARTY.

 

- Remainder of Page Intentionally Left Blank; Signature Page Follows -

 



22



 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

DEBTORS:

 

ADMA BIOLOGICS, INC.

 

By:/s/ Brian Lenz
Name: Brian Lenz
Title: Vice President

 

ADMA PLASMA BIOLOGICS, INC.

 

By:/s/ Brian Lenz
Name: Brian Lenz
Title: Vice President

 

ADMA BIO CENTERS GEORGIA INC.

 

By:/s/ Brian Lenz
Name: Brian Lenz
Title: Vice President

 

ADMA BIOMANUFACTURING, LLC

 

By:/s/ Brian Lenz
Name: Brian Lenz
Title: Vice President

 

SIGNATURE PAGE TO
SECURITY AGREEMENT

 







 

SECURED PARTY:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as the Agent

 

By:/s/ Jennifer K. Anderson
Name: Jennifer K. Anderson
Title: Assistant Vice President

 

Notice Address:

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

Rodney Square North

1100 North Market Street

Wilmington, Delaware 19890

Attention: Jennifer K. Anderson, Assistant Vice President
Telephone: 302-636-5048
Facsimile: 302-636-4145

E-mail: jkanderson@wilmingtontrust.com

 

with a copy (which shall not constitute notice) to:

 

Duane Morris LLP
222 Delaware Avenue, Suite 1600
Wilmington, DE 19801
Attention: Christopher M. Winter, Esq.
Telephone: (302) 657-4904
Facsimile: (302) 397-2455
E-mail: cmwinter@duanemorris.com

 

SIGNATURE PAGE TO
SECURITY AGREEMENT

 

 